The opinion of the court was delivered by
JOHNSTON, J.:
This was an action of replevin, and involved the right to the possession of two horses, each valued at $65; a buggy, valued at $60; and a set of harness, of the value of $10. The trial resulted in a judgment in favor of the plaintiff for the possession of the horses, but it was decided that the defendant was entitled to the possession of the buggy and harness, which were found to be of the value of $70. The plaintiff attempts to bring the case here, and complains that the court erred in awarding the buggy and harness, or the value of the same, to the defendant.
It will readily, appear that the only amount in controversy in this court is the value of the buggy and harness, which, as we have seen, does not exceed $100. The appellate jurisdiction of the supreme court cannot be exercised in any civil action unless the amount or value in controversy, exclusive of costs, exceeds $100, except in certain cases, and the present case does not come within any of the exceptions. (Gen. Stat. of 1889, ¶ 4642; Coal Co. v. Barber, 47 Kas. 29; Loomis v. Bass, 48 id. 26; Skoin v. Limerick, 50 id. 465.)
As there is no jurisdiction to review the case, it will be dismissed from this court.
All the Justices concurring.